Citation Nr: 0603256	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-13 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to March 
1949 and September 1950 to June 1952.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Manchester, New Hampshire, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  A chronic low back disability was not present in service 
or for many years afterward.  

2.  The appellant's current low back disability is not 
etiologically related to service.  


CONCLUSION OF LAW

Entitlement to service connection for a low back disability 
is not established.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the RO provided the appellant with 
the notice required under the VCAA by letter mailed in 
January 2002, prior to its initial adjudication of the claim.  
Although the RO did not specifically request the appellant to 
submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the his behalf.  Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  

The record reflects that service medical records and some 
post-service medical records have been obtained.  The Board 
has considered the veteran's contention that he also received 
treatment for his low back at a VA facility on one occasion 
between his two periods of active duty.  Although development 
to obtain the record of this treatment has not been 
undertaken, the Board believes that further delay of the 
appellate process for the purpose of obtaining the record of 
this treatment is not in order.  In this regard, the Board 
notes that the service medical records for the veteran's 
second period of active duty are negative for evidence of a 
low back disorder and there is no later medical evidence of a 
low back disorder until 1986, more than 30 years after the 
veteran's final discharge from service.  Therefore, the Board 
believes that no useful purpose would be served by further 
development to obtain a record of treatment between the 
veteran's periods of active duty.  The Board will, however, 
assume for the purpose of this decision that the veteran 
received treatment for his low back between his periods of 
active duty, as contended.  

The Board also acknowledges that the veteran has not been 
afforded a VA examination in response to his claim but has 
determined that no such examination is required in this case 
because the medical evidence of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.  In this regard, the Board notes that any medical 
nexus evidence resulting from such an examination would 
necessarily be based on history provided by the veteran that 
the Board has determined, for the reasons discussed below, to 
be unreliable. 

Neither the veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The veteran claims that he developed low back problems during 
his first period of active duty as a result of sitting 
constantly in a bad position coincident to his duties a radio 
operator.  In addition, he claims that his low back was 
injured in 1948 when his ship ran aground in Alaska.

Service medical records show that the veteran was seen in 
March 1946 because of swelling of the parotid gland.  Some 
weakness of the low back area was noted on physical 
examination.  The physical examination of the low back was 
otherwise negative, and no diagnosis pertaining to the low 
back was rendered.  Service medical records for both periods 
of active duty are otherwise negative for evidence of a low 
back disorder.  The reports of an examination for discharge 
from the first period of active duty, an examination for 
entrance onto the second period of active duty, and an 
examination for discharge from the second period of active 
duty all show that the veteran's low back was found to be 
normal on clinical evaluation.  

There is no post-service medical evidence of any low back 
disorder until March 1986 when the veteran was found to have 
a bulging disc in the L4-5 portion of his spine.  The 
veteran's history was noted to be positive for a motor 
vehicle accident a year and a half earlier.  He did not 
report any history of low back trauma in service or the onset 
of low back problems in service.  There is no indication in 
the records of this treatment that the veteran's low back 
disability is etiologically related to service, and there is 
no other post-service medical evidence of a nexus between the 
veteran's low back disability and his military service.  
Additionally, the veteran testified at a hearing before the 
RO in January 2004 that he has received no treatment for his 
back since 1986.  

The evidence of a nexus between the veteran's low back 
disability and his military service is limited to the 
statements provided by the veteran for compensation purposes 
approximately 50 years following his discharge from service.  
The veteran may sincerely believe that his claimed disability 
is related to service, but as a lay person, he is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Moreover, the Board believes that the history provided by the 
veteran in 1986 is more reliable than that alleged in the 
statements provided in support of his claim for compensation 
since the history provided in 1986 was for clinical purposes 
and based upon a recollection of more recent events.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt rule is not for application, and the claim must 
be denied.

ORDER

Entitlement to service connection for low back disability is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


